Citation Nr: 1623995	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA RO.

This appeal was previously before the Board in April 2014, when it remanded the Veteran's claims in order to provide him with a medical examination.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In April 2014, the Board also remanded the issue of service connection for tinnitus.  A September 2014 rating decision granted service connection for tinnitus.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for tinnitus is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and it may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records, have been obtained, to the extent available.  

The Veteran was provided with an audiological examination in June 2014.  The Board finds that the examiner rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Veteran has not questioned the adequacy of this examination, and the Board finds that the June 2014 opinion is adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran presented testimony before the Board in July 2013, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that hearing loss, as an organic disease of the nervous system, is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the presence of a current disability, the Veteran was diagnosed at his June 2014 examination with a hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385 (2015).  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service, including from guns, tanks, and armored personnel carriers.  While the Veteran's service treatment records show no overt evidence of treatment for a hearing condition, the Veteran served in an armored unit, and he is competent to describe his in-service noise exposures.  The second Hickson element, evidence of an in-service event, disease, or injury, namely noise exposure, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral hearing loss disability.  

Turning to a review of the evidence of record, in both June 1969 and June 1971, the Veteran denied ever having experienced hearing loss, and the Veteran showed the following puretone thresholds at both examinations, recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
Not tested
0
LEFT
15
-5
0
Not tested
10

The Veteran filed his claim of entitlement to service connection for hearing loss in August 2009, approximately 38 years after separating from service.  Also in August 2009, the Veteran first complained of hearing problems to VA clinicians.  

In March 2010, the Veteran indicated that his entrance and separation physicals showed the same hearing results, and asked "what are the odds of that?"  The Veteran argued that the coincidentally similar results indicated that he did not receive a separation hearing test.  The Veteran stated that there was "no way" that his in-service exposure to gunfire would not have taken a toll on his hearing.  

The Veteran received a VA examination in June 2014, at which time the examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss disability was caused by or the result of his active duty military service.  As a rationale for that opinion, the examiner noted that following service, the Veteran worked running a track hoe in a rock quarry for 15 years.  The Veteran indicated that his cab was closed and his employer required ear protection.  The Veteran denied exposure to recreational noise, familial hearing loss, and ear pathology.  While the examiner acknowledged that it "seemed unrealistic" that the Veteran's hearing levels were exactly the same at entrance and separation, upon consideration of the entirety of the record, the examiner could not link the Veteran's bilateral hearing loss disability to his military service.  

To the extent that the Veteran believes that his bilateral hearing loss disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing diminished hearing acuity.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a hearing loss disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hearing loss disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's nervous system, something that is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral hearing loss disability, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's hearing until August 2009, approximately 38 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Moreover, the Veteran testified that he began noticing hearing problems several years after service.  Additionally, even if the Board disregards the results of the Veteran's separation audiometric testing as too coincidentally identical to his induction results, the fact remains that the Veteran himself denied ever having experienced hearing loss at the time of his separation examination, thereby providing contemporaneous evidence against a finding that he had a hearing loss disability at that time, or continuously since service.

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that a bilateral hearing loss disability was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the weight of the evidence is against granting service connection for a bilateral hearing loss disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


